In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-943V
                                      Filed: March 30, 2017
                                       Not for Publication

*************************************
JEFFERY MILLER,                           *
                                          *
              Petitioner,                 *
                                          *
 v.                                       *      Attorneys’ fees and costs decision;
                                          *      reasonable attorneys’ fees and costs
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
              Respondent.                 *
                                          *
*************************************
Ronald C. Homer, Boston, MA, for petitioner.
Althea Walker Davis, Washington, DC, for respondent.

MILLMAN, Special Master

                DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

        On August 28, 2015, petitioner filed a petition for compensation under the National
Childhood Vaccine Injury Act, 42 U.S.C. §§ 300aa-10–34 (2012). Petitioner alleged that he
developed multiple sclerosis as a result of his receipt of the influenza and tetanus-diphtheria-
acellular pertussis vaccines on September 17, 2012. On November 4, 2016, the undersigned
issued a damages decision in this case pursuant to the parties’ stipulation, awarding petitioner
$195,000.00 in compensation.


1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document=s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
                                                     1
         On March 15, 2017, petitioner filed a motion for attorneys’ fees and costs requesting
attorneys’ fees in the amount of $15,398.00 and attorneys’ costs in the amount of $1,022.49, for
a total request of $16,420.49. In accordance with General Order #9, petitioner filed a signed
statement saying he had not advanced any costs in this case.

         On March 30, 2017, respondent filed a response to petitioner’s motion explaining that she
is satisfied that this case meets the statutory requirements for an award of attorneys’ fees and
costs under 42 U.S.C. § 300aa-15(e)(1)(A)-(B). Resp. at 2. Respondent “respectfully
recommends that the special master exercise her discretion and determine a reasonable award for
attorneys’ fees and costs.” Id.

        Under the Vaccine Act, a special master or a judge on the U.S. Court of Federal Claims
shall award reasonable attorneys’ fees and costs for any petition that results in an award of
compensation. 42 U.S.C. § 300aa-15(e)(1); Sebelius v. Cloer, 133 S. Ct. 1886, 1893 (2013).
The special master has “wide discretion in determining the reasonableness” of attorneys’ fees
and costs. Perreira v. Sec’y of HHS, 27 Fed. Cl. 29, 34 (1992), aff’d, 33 F.3d 1375 (Fed. Cir.
1994); see also Saxton ex rel. Saxton v. Sec’y of HHS, 3 F.3d 1517, 1519 (Fed. Cir. 1993)
(“Vaccine program special masters are also entitled to use their prior experience in reviewing fee
applications.”).
       Based on her experience and review of the billing records submitted by petitioner, the
undersigned finds petitioner’s attorneys’ fees and costs request reasonable. Accordingly, the
undersigned GRANTS petitioner’s Motion for Attorneys’ Fees and Costs and awards
$16,420.49, representing attorneys’ fees and costs. The award shall be in the form of a check
made payable jointly to petitioner and Conway, Homer, P.C. in the amount of $16,420.49.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2

IT IS SO ORDERED.


Dated: March 30, 2017                                                     /s/ Laura D. Millman
                                                                        Laura D. Millman
                                                                          Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2